Case 1:19-cv-12551-FDS Document 305-5 Filed 08/13/21 Page 1 of 2




             EXHIBIT J
                        Case 1:19-cv-12551-FDS Document 305-5 Filed 08/13/21 Page 2 of 2


From:                                   Gannon, Kevin
Sent:                                   Friday, July 16, 2021 3:47 PM
To:                                     Deeva V. Shah; kvpsingular@keker.com; wgs-singularv.google@wolfgreenfield.com;
                                        abhansali@kblfirm.com; mkwun@kblfirm.com; mkamber@keker.com
Cc:                                     Singular; Vella, Matthew D.
Subject:                                RE: Singular Computing LLC v. Google LLC - Request to inspect


Counsel,

In its opposition to Singular’s motion to compel (Dkt. No. 104), Google offered to provide Singular access to TPU services via a
Cloud TPU account. When we tried to access the Cloud TPU account, it would not approve the quota of resources that are
required to run our various tests. Please provide us with access to the Cloud TPU account with the necessary quota of resources
no later than Monday, July 19, 2021, so that we can run our tests.

Singular would also like to inspect and photograph a Google data center with the accused TPUv2 and TPUv3 Devices installed
and working sometime early next week. Please provide us with appropriate dates and locations.

Otherwise provide us with a time on Monday, July 19, 2021 to meet and confer on this.

Thanks,
Kevin

Kevin Gannon



P rinc e L obelTye L L P
O ne InternationalP lac e, S u ite 37 0 0
B os ton, M as s ac hu s etts 0 2 1 1 0

61 7 456 8 0 61 D irec t
kgannon@ princ elobel.c om




                                                                    1
